Citation Nr: 1623755	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-34 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in December 2010 and April 2014.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Hypertension is shown by the competent evidence of record to be related to the Veteran's active military service.





CONCLUSION OF LAW

The Veteran's hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran has been diagnosed with hypertension.  At his August 2015 VA examination, the examiner concluded that hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus or coronary artery disease.  Instead, the examiner noted that the Veteran's hypertension and his service-connected diabetes were both caused by the same condition: insulin resistance.  As insulin resistance is the cause of the Veteran's service-connected diabetes mellitus, it would be unreasonable to deny service connection for hypertension when it has the same etiology as a disability which the AOJ has already determined to be service-connected.  In September 2003, the AOJ granted service connection for diabetes mellitus based upon the presumptions regarding herbicide exposure set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307, and not due to insulin resistance.  Therefore it is not entirely clear whether the Veteran's insulin resistance is related to service.  However, it is not permissible to undertake further development if the purpose was to obtain evidence against a veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Service connection for hypertension is granted on a direct basis.  38 C.F.R. § 3.303 (2015).  

Because service connection for hypertension is granted on a direct basis, the theory of secondary service connection need not be addressed.  


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At his most recent VA psychiatric examination, the Veteran stated that he served for six years in the Alabama National Guard.  A remand is necessary to obtain any outstanding service treatment records and any dates of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

The Veteran recently made statements indicating his belief that his current psychiatric disability that was either caused or permanently aggravated beyond its normal progression by a service-connected disability or disabilities.  A remand is necessary to provide a VA opinion regarding secondary service connection, preferably by the same examiner who performed the September 2015 VA psychiatric examination due to her familiarity with the evidence of record.  The Board notes that this case was remanded in April 2014 for a psychiatric examination and opinions.  The September 2015 examination and opinions are adequate with respect to the April 2014 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for information regarding his service in the Alabama National Guard, to include his unit number and dates of service.  Then, request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Alabama National Guard by day and month from the appropriate agency or agencies and attempt to obtain any outstanding service treatment records that have not already been associated with the Veteran's claims file.

2.  Return the Veteran's claims file to the examiner who provided the September 2015 VA psychiatric examination.  If that examiner is unwilling or unavailable, provide the Veteran's claims file to a similarly qualified clinician.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner is asked to provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim was caused by a service-connected disability or disabilities (i.e., diabetes mellitus, a heart disability, and peripheral neuropathy of the lower extremities).  

ii. Whether it is at least as likely as not that that any psychiatric disorder diagnosed during the pendency of the claim was aggravated beyond its natural progression by a service-connected disability or disabilities.  

c. A complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically consider the previous VA medical examination reports.  

3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


